Eckert, J. On April 5,1944, the claimant, Martha Holtzman, an employee of the respondent, in the Department of Public Welfare, at the Illinois Industrial Home for the Blind, in Chicago, while removing laundry from a top rack of shelves in the institution, fell from a stool onto the cement floor and injured her head and back. Immediately following the accident, she was removed to St. Mary of Nazareth Hospital, where she was hospitalized until April 17,1944. She returned to work a week later. At the time of the accident, claimant and respondent were operating under the provisions of the Workmen’s Compensation Act of this state, and notice of the accident and claim for compensation were made within the time provided by the act. The accident arose out of and in the course of the employment. Claimant incurred a hospital bill at St. Mary of Nazareth Hospital in the amount of $120.05, incurred a charge of $15.00 for ambulance services furnished by the Cassidy Ambulance Service, and incurred a charge of $42.00 for medical services rendered by Dr. Henry J. Niemeyer. All of these charges remain unpaid, and were incurred by the claimant under the direction of the Chief Clerk at the institution. No claim is made, for temporary or permanent incapacity, but claim is made for payment of the expenses incurred for hospital, ambulance, and medical services. A. M. Eothbart & Associates were employed to take and transcribe the evidence at a hearing before Commissioner East, on April 24,1946. Charges in the amount of $13.80 were incurred for these services, which charges are fair, reasonable, and customary. Claimant is entitled to an award in the total amount of $190.85, payable forthwith. Award is accordingly entered as follows-: For the use of St. Mary of Nazareth Hospital................. $120.05 For the use of Cassidy Ambulance Service.................... 15.00 For the use of Dr. Henry J. Niemeyer........................ 42.00 For the use of A. M. Eothbart & Associates................... 13.80 This award is subject to the approval of the Governor as provided in Section 3 of “An Act concerning the payment of ¡compensation awards to State employees.”